485 F.2d 1238
INTERNATIONAL WASTE CONTROLS, INC., et al., Appellants,v.SECURITIES AND EXCHANGE COMMISSION et al., Appellees.
No. 309, Docket 73-2093.
United States Court of Appeals,Second Circuit.
Argued Sept. 28, 1973.Decided Oct. 11, 1973.

Arnold I. Burns, New York City (Schwartz, Mermelstein, Burns, Lesser & Jacoby, New York City, Stuart G. Schwartz, Allan A. Pines, New York City, Steven M. Turkowitz, Rockville Centre, N. Y., of counsel), for appellants.
David Ferber, Sol., Washington, D. C.  (Lawrence E. Nerheim, Gen. Counsel, Michael A. Macchiaroli, Atty., Securities & Exchange Commission, Washington, D. C., on the brief), for appellees.
Before MOORE, MULLIGAN and OAKES, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Southern District of New York, Hon. Charles H. Tenney, granting the motion of the Securities and Exchange Commission to dismiss the complaint and denying plaintiffs' motion for a preliminary injunction.  The plaintiffs sought to enjoin a Commission investigation which clearly was within its jurisdiction.  The Commission has also moved in the Southern District to enforce subpoenas issued against three of the plaintiffs here.  The disposition of this appeal should permit the District Court to fix a hearing date on the subpoena enforcement case.  We affirm the order appealed from on the opinion of Judge Tenney filed on July 24, 1973. 362 F. Supp. 117.  We consider the claims of the appellants to be without any merit.